Opinion of the Court by
Judge Turner
Affirming.
This is an action in ejectment instituted by appellees against appellant wherein they recovered from him a small tract of about 3% acres in Lincoln County.
This court, upon motion of appellees, has heretofore stricken out the bill of exceptions appearing in the record, and under the well known rule of practice it leaves nothing for determination except whether the judgment is supported by the pleadings.
It is simply an action in ejectment, and the pleadings clearly and explicitly set forth the plaintiff’s right of recovery, and are amply sufficient to sustain the judgment of the circuit court.
Judgment affirmed.